DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 Election/Restrictions
Claims 1-3 and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-5 and 7-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/13/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Wheeler on 4/12/2021.
The application has been amended as follows:

1.	(Currently Amended) A cold rolled steel sheet having a chemical composition
 comprising, by mass%: 
C: 0.04% or more and 0.12% or less, 
Si: 0.15% or more and 0.56% or less, 
Mn: 2.00% or more and 3.50% or less, 
P: 0.050% or less,
S: 0.0050% or less, 
N: 0.0100% or less,
Al: 0.010% or more and 0.051% or less, 
Ti: 0.005% or more and 0.075% or less, 
Nb: 0.005% or more and 0.075% or less,
B: 0.0002% or more and 0.0040% or less, and
	the balance being Fe and unavoidable impurities,
	wherein a total content of Al and Si is 0.16% or more and 0.579% or less,
	the steel sheet including a steel microstructure comprising, by volume fraction, 35% or less of ferrite, in a range of 1% or more and 10% or less of retained austenite, in a range of 2% or more 
wherein the steel microstructure has an average crystal grain diameter of the ferrite: 5.0 µm or less, an average crystal grain diameter of the retained austenite: 2.0 µm or less, an average crystal grain diameter of the as-quenched martensite: 3.0 µm or less, an average crystal grain diameter of the bainite and the tempered martensite phase: 4.0 µm or less, and an average intergrain distance of the as-quenched martensite of 1.0 µm or more.


4.	(Currently Amended) A method for producing a cold rolled steel sheet, the method comprising:
hot-rolling a steel slab having the chemical composition according to Claim 1 at a hot rolling start temperature in a range of 1100°C or higher and 1300°C or lower and a finish rolling temperature in a range of 800°C or higher and 1000°C or lower to obtain a hot-rolled steel sheet, and, after the hot rolling, cooling the hot rolled steel sheet to a cooling stop temperature of 500°C or lower at an average cooling rate in a range of 5°C/s or more and 50°C/s or less in a temperature range of from 700°C to the cooling stop temperature, and then coiling the cooled sheet;
performing a pickling treatment on the hot rolled steel sheet obtained in the hot rolling process;
cold-rolling the hot rolled steel sheet, which has been pickled in the pickling process, at a reduction ratio in a range of 30% or more and 70% or less; and
annealing by holding the cold rolled steel sheet obtained in the cold rolling process at a temperature in a range of 750°C or higher and 900°C or lower for a duration in a range of 10 seconds or more and 900 seconds or less, and, aftera duration in a range of 10 seconds or more and 1800 seconds or less, thereby forming the Claim 1.

5.	(Currently Amended) The method for producing a cold rolled steel sheet according to Claim 4, the method further comprising, after the annealing process, performing a coating process to form one of a galvanizing layer, a galvannealing layer, and an electrogalvanizing layer on the steel sheet.

7.	(Currently Amended) A method for producing a cold rolled steel sheet, the method comprising:
hot-rolling a steel slab having the chemical composition according to Claim 2 at a hot rolling start temperature in a range of 1100°C or higher and 1300°C or lower and a finish rolling temperature in a range of 800°C or higher and 1000°C or lower to obtain a hot-rolled steel sheet, and, after the hot rolling, cooling the hot rolled steel sheet to a cooling stop temperature of 500°C or lower at an average cooling rate in a range of 5°C/s or more and 50°C/s or less in a temperature range of from 700°C to the cooling stop temperature, and then coiling the cooled sheet;
performing a pickling treatment on the hot rolled steel sheet obtained in the hot rolling process;
cold-rolling the hot rolled steel sheet, which has been pickled in the pickling process, at a reduction ratio in a range of 30% or more and 70% or less; and
a duration in a range of 10 seconds or more and 900 seconds or less, and, aftera duration in a range of 10 seconds or more and 1800 seconds or less, thereby forming the Claim 2.

	8.	(Currently Amended) The method for producing a cold rolled steel sheet according to Claim 7, the method further comprising, after the annealing process, performing a coating process to form one of a galvanizing layer, a galvannealing layer, and an electrogalvanizing layer on the steel sheet.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or adequately suggest the cold rolled steel sheet as instantly claimed. In particular, the closest prior art, Takashima (US 2016/0177427), teaches or renders obvious the features previously recited in claim 1 of the Claims dated 6/17/2020, as detailed in pp. 3-6 of the Office Action dated 9/11/2020. 
However, Takashima fails to disclose or adequately suggest a chemical composition comprising, by mass% Si: 0.15% or more and 0.56% or less, and wherein a total content of Al and Si is 0.16% or more and 0.579% or less. In contrast, Takashima teaches that “the Si content needs to be 0.6% or more to improve the balance between strength and ductility and ensure 
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-8 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANTHONY M LIANG/Examiner, Art Unit 1734